DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 07/14/2022 has been entered.
Claims 1, 3, 9, 15, and 19 are amended due to Applicant's amendment dated 07/14/2022.  
Claims 1, 3–4, 7, 9, 12–13, and 15–21 are pending.

The rejection of claims 1, 3–4, 7, 9, 12–13, and 15–21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/14/2022.  The rejection is withdrawn.
The rejection of claims 1, 3, 9, and 12–13 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pidlypnyi et al.,Tetrahedron, 70, (2014), 8672-8680 ("Pidlypnyi") as set forth in the previous Office Action is maintained.
The rejection of claims 1, 3–4, 9, 12–13, and 15–21 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oshiyama WO-2012098996-A1, see machine translation referred to here as "Oshiyama" and the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Oshiyama WO-2012098996-A1, see machine translation referred to here as "Oshiyama" as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/14/2022.  The rejection is withdrawn.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 15–16 of the reply dated 07/14/2022 with respect to the rejection of claims 1, 3, 9, and 12–13 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pidlypnyi et al.,Tetrahedron, 70, (2014), 8672-8680 ("Pidlypnyi") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on pages 15–16 of the reply that compound 13a is a lithium salt with a free carbene and not a compound which is a bidentate ligand in which a carbene carbon and an indole anion are both coordinated to a metal species.
Examiner's response -- While the compound 13a is drawn as a salt in the Scheme 2, Pidlypnyi teaches that the compound 13a is compound wherein the carbene and indole nitrogen are coordinated to the lithium metal center.  Evidence for this is provided on page 8674.  An excerpt of page 8674 is provided below:

    PNG
    media_image1.png
    322
    564
    media_image1.png
    Greyscale

From the above, it is clear that the Li atom is "located between the carbene center and the indolid nitrogen atom" and forms a lithium adduct.  In organic chemistry, an adduct is a product of a direct addition of two or more distinct molecules, resulting in a single reaction product containing all atoms of all components.  The lithium is not free and it must be in the form of the bigger coordinated species to cause the shift in the NMR data when compared to the starting material 10a (see Fig. 5).  Therefore, the carbene and indole nitrogen are coordinated to the lithium metal center in compound 13a and the compound meets the claimed formula.

Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, and 12–13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pidlypnyi et al.,Tetrahedron, 70, (2014), 8672-8680 ("Pidlypnyi").
Regarding claims 1, 3, 9, and 12–13, Pidlypnyi discloses compound 13a 
    PNG
    media_image2.png
    160
    283
    media_image2.png
    Greyscale
 (Scheme 2, page 8674).
Compound 13a is a compound comprising a ligand LA having the structure of claimed Formula III wherein:
	the ligand LA is bound to a metal M (lithium);
	RB is in each case hydrogen, and RC is an alkyl group (a methyl group);
	R1A and R2A  are in each case hydrogen;
	LB is not required to be present; and
	RB2 is an alkyl group (a methyl group).
Compound 13a is a compound comprising a ligand LA, wherein LA is ligand LX formed of a combination of ring A14 and ring B19 such that x=17(19-1)+14=320.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3–4, 7, 9, 12–13, 15, 17–21 rejected under 35 U.S.C. 103 as being unpatentable over HIKIME MAYUKA et al. WO-2014097866-A1 ("Hikime"), see machine translation referred to herein.
Hikime et al. WO-2014097866-A1 was previously cited on the PTO-892 of 12/22/2020.
Regarding claims 1, 3–4, 9, 12–13, 15, and 19–21, Hikime discloses an organic EL element comprising an organic layer including at least a light emitting layer sandwiched between an anode and a cathode, wherein the light emitting layer contains a phosphorescent organometallic complex represented by a general formula (1) and a host compound represented by any one of a general formula (H1) to (H6) (page 14, lines 2–6, and page 87, lines 20–24).  Hikime discloses the organic EL element may be comprised in a display device (page 100, lines 28–31) and a lighting device (page 103, lines 18–19).  Hikime teaches the device comprising compound represented by the general formula (1) and a compound represented by any one of a general formula (H1) to (H6) has the benefits of high emission luminance, low driving voltage, increase in emission lifetime, and suppression of voltage increase during EL driving, and improved stability over time (page 14, lines 13–17).  Hikime discloses exemplary compounds represented by general formula (1) (page 17, lines 22–23) including compound 2-12 and 2-13
    PNG
    media_image3.png
    282
    596
    media_image3.png
    Greyscale
(page 20), and compound 1-11 
    PNG
    media_image4.png
    240
    178
    media_image4.png
    Greyscale
(page 18).

Hikime does not specifically disclose a compound as discussed above wherein the ring comprising A1 to A5 is 
    PNG
    media_image5.png
    77
    109
    media_image5.png
    Greyscale
as shown in compound 2-13 and the ring comprising B1 to B5 is 
    PNG
    media_image6.png
    96
    112
    media_image6.png
    Greyscale
 as shown in compound 2-12 or 
    PNG
    media_image7.png
    112
    86
    media_image7.png
    Greyscale
as shown in compound 1-11.  However, Hikime teaches that in the general formula (1), B1 and B4 represents any one of C, N, O, and S (page 15, lines 2–3), R4 and R5 may be hydrogen, alkenyl, among others (page 15, lines 4 and 8), and R1 to R6 may be bonded to each other to form a ring (page 16, line 39).  Additionally, Hikime teaches compounds wherein B1 to B5 is 
    PNG
    media_image6.png
    96
    112
    media_image6.png
    Greyscale
 , including compound 2-12 (page 20, lower middle), 3-9 (page 28, middle), and 3-28 (page 25, bottom left), and compounds wherein B1 to B5 is 
    PNG
    media_image7.png
    112
    86
    media_image7.png
    Greyscale
including compound 1-11 (page 18).
Therefore, given the general formula and teachings of Hikime, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the B1 to B5 ring in the ligand of compound 2-13 with 
    PNG
    media_image6.png
    96
    112
    media_image6.png
    Greyscale
  or 
    PNG
    media_image7.png
    112
    86
    media_image7.png
    Greyscale
, because Hikime teaches the B1 to B5 ring in the general formula (1) of Hikime may suitable be selected as such and exemplifies compounds wherein the B1 to B5 ring is 
    PNG
    media_image6.png
    96
    112
    media_image6.png
    Greyscale
  and 
    PNG
    media_image7.png
    112
    86
    media_image7.png
    Greyscale
.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent dopant in the light emitting layer of the device of Hikime and possess the benefits of high emission luminance, low driving voltage, increase in emission lifetime, and suppression of voltage increase during EL driving, and improved stability over time taught by Hikime.  See MPEP 2143.I.(B).

Hikime does not specifically disclose a compound as discussed above wherein the A1 to A5 ring in the modified compound of Hikime is 
    PNG
    media_image8.png
    212
    148
    media_image8.png
    Greyscale
 instead of 
    PNG
    media_image5.png
    77
    109
    media_image5.png
    Greyscale
. However, Hikime teaches that in the general formula (1), R1 and R2 may be alkenyl, among others (page 15, line 8), and R1 to R6 may be bonded to each other to form a ring (page 16, line 39).
Given the general formula and teachings of Hikime, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the A1 to A5 ring 
    PNG
    media_image5.png
    77
    109
    media_image5.png
    Greyscale
in the modified compound of Hikime such that it is 
    PNG
    media_image8.png
    212
    148
    media_image8.png
    Greyscale
.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by the general formula of Hikime in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful as the phosphorescent dopant in the light emitting layer of the device of Hikime and possess the benefits described above taught by Hikime.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.

The modified compound of Hikime has the structure 
    PNG
    media_image9.png
    353
    233
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    364
    181
    media_image10.png
    Greyscale
.

The device comprising the modified compounds of Hikime meets the limitations of claims 1, 3–4, 9, 12–13, 15, and 19–21. 
For example, the modified compound of Hikime is a compound comprising a ligand LA having the structure of claimed Formula III wherein:
	the ligand LA is bound to a metal M (iridium);
	RB is hydrogen;
	RC is an alkyl group (a methyl group);
	R1A and R2A are each an alkenyl group (an ethylene group) and R1A, R2A joint to form a benzene ring or wherein R1A and R2A are each hydrogen; and
	RB2 is hydrogen.
 The modified compound of Hikime is equivalent to the claimed ligand L26 wherein ring A is A9 and ring B is ring B2 of claim 9.  The ligand LB is not required to be present and therefore the modified compound of Hikime meets claims 12–13.  The organic EL device, as described above, comprising the modified compound of Hikime meets claim 15.  The display device and lighting device, as described above, comprising the organic EL device comprising the compound 3-28 of Hikime is a consumer product and meets the limitations of claims 19–20.  The host and the modified compound together in the organic layer, as described above, are a formulation and meet claim 21.

Regarding claim 7, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 1.
Hikime does not specifically disclose a compound as discussed above wherein the metal M is platinum instead of iridium.  However, Hikime teaches that in the general formula (1), M represents iridium or platinum (page 16, line 40).  Additionally, Hikime teaches several compounds wherein M is platinum, including compounds 2-44 to 2-46 page 23, middle), compounds 3-31 to 3-34 (page 26, top), and compound 5-13 (page 29).
Therefore, given the general formula and teachings of Hikime, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the metal M iridium in the modified compound of Hikime with platinum, because Hikime teaches the variable M may suitably be selected as platinum, and exemplifies several compounds wherein M is platinum.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent dopant in the light emitting layer of the device of Hikime and possess the benefits described above taught by Hikime.  See MPEP 2143.I.(B).

Regarding claims 17–18, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 15.
Hikime does not specifically disclose a device as described above wherein the host compound comprises at least one chemical group selected from the group consisting of triphenylene, carbazole, dibenzothiophene, dibenzofuran, dibenzoselenophene, azatriphenylene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.  However, Hikime discloses exemplary compounds represented by general formula (H3) including compound H3-17 
    PNG
    media_image11.png
    243
    244
    media_image11.png
    Greyscale
 (page 46).  
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the host as specifically compound H3-17, because it would have been choosing from the list of compound represented by any one of a general formula (H1) to (H6) specifically exemplified by Hikime, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the device of Hikime and possessing the benefits described above taught by Hikime.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a host compound represented by any one of a general formula (H1) to (H6) having the benefits described above taught by Hikime in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The host compound H3-17 comprises carbazole (per claim 17) and is equivalent to a claimed host compound of claim 18.

Claims 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over HIKIME MAYUKA et al. WO-2014097866-A1 ("Hikime") as applied to claim 15 above, and further in view of Ma et al., US-20100237334-A1 ("Ma").
Regarding claims 16–18, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 15.
Hikime does not specifically disclose a device as described above wherein the host compound comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan.  However, Hikime teaches that a conventionally known compound may be used in combination with the compounds represented by the general formulas (H1) to (H6) (page 89, lines 11–12) and may have a basic skeleton of a thiophene or furan derivative (page 89, lines 13–16).
Ma teaches triphenylene containing benzo-fused thiophene or benzo-fused furan compounds useful in organic light emitting devices, particularly as hosts in the emissive layer of such devices (Abstract, ¶ [0014], ¶ [0047]).  Ma teaches triphenylene containing benzo-fused thiophene compounds have improved charge balance which may improve device performance in terms of lifetime, efficiency and low voltage in phosphorescent OLEDs (¶ [0033]) and triphenylene containing benzo-fused furan compounds improved electron stabilization which may improve device stability and efficiency with low voltage in phosphorescent OLEDs (¶ [0034]).  Ma teaches 

    PNG
    media_image12.png
    200
    488
    media_image12.png
    Greyscale
(¶ [0035]).  Ma teaches specific examples of the host compound including 
    PNG
    media_image13.png
    230
    360
    media_image13.png
    Greyscale
(¶ [0045], page 9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Hikime additionally comprising the host of Ma in the light emitting layer, based on the teaching of Ma.  The motivation for doing so would have been to improve device performance in terms of lifetime, efficiency and low voltage or improve device stability and efficiency with low voltage, as taught by Ma.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the triphenylene containing benzo-fused thiophene or benzo-fused furan compounds of Ma as Compound 2', because it would have been choosing from the list of specifically exemplified host compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the light emitting layer of the device of Hikime and possessing the benefits described above taught by Hikime and the benefits of improved charge balance which may improve device performance in terms of lifetime, efficiency and low voltage taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host compounds of Ma having the benefits described above taught by Hikime and the benefits of improved charge balance which may improve device performance in terms of lifetime, efficiency and low voltage taught by Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsai, US-20120212125-A1, teaches compounds of a Formula XVIII 
    PNG
    media_image14.png
    194
    329
    media_image14.png
    Greyscale
 (¶ [0098]) including Compound 24 
    PNG
    media_image15.png
    219
    251
    media_image15.png
    Greyscale
(¶ [0099], page 15).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 
571272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
/E.M.D./Examiner, Art Unit 1786